Non-final Rejection
This is a reissue application of U.S. Patent No. 9,008,135 (“the ‘135 patent”).   This application was filed 1/13/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘135 patent the pre-AIA  first to invent provisions govern. This is also a divisional reissue application of 15/486,547, now U.S. RE47,818.
Applicant filed preliminary amendments on 1/13/2020 and 1/23/2020 in which claims 1-20 are canceled, claims 21-37 are added, and the specification is amended.  Claims 21-37 are pending.  

Specification
The specification is objected to as the amendment filed 1/13/2020 is improperly marked. 37 CFR 1.173(d)(1) requires that matter deleted in reissues be enclosed in brackets, but applicant used strikethrough. Correction is required.

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Nonlinear Optical Waveguiding Structure (all claims except those noted below)
The “waveguiding structure” does not use the word means, but the element does not provide any particular structure. “Structure” is a typical nonce term, and optical waveguiding is a functional term, not structural. It is modified by function, waveguiding, and providing spectral bandwidth modification of pulses. There is no further structure in the claim. Nonlinear does not provide enough to be a sufficiently definitely name for structure. The three prong test is met and 112(f) is invoked. Note 112(f) is not invoked for claims 24-26 and 32. These claims further claim the structure of the waveguiding structure.
As 112(f) is invoked we look to the specification for corresponding structure that performs the function. The claim limitation covers this plus equivalents. Here the corresponding embodiment is well described at col. 6 line 50 to col. 7 line 24, and more particularly the corresponding structure at col. 7 lines 9-18: “The nonlinear optical waveguiding structure can comprise passive optical waveguide, such as a length of passive optical fiber, or an active optical waveguide, such as, for example, a length of active optical fiber. The active optical fiber can comprise, for example, a rare earth doped optical fiber that provides optical gain responsive to the length of active optical fiber receiving optical pumping energy. The nonlinear optical waveguiding structure can comprise an optical fiber amplifier that comprises the length of active optical fiber.” The Fig. 8 embodiment, starting at col. 17 line 12, is also particularly relevant and provides similar disclosure. Note the structure must also meet the claimed property of being 

Spectrally dispersive optical element (all claims except those noted below)
The “optical element” does not use the word means, but the element does not provide any particular structure. One might argue that an optical element is merely a wide class of structures, and 112(f) does not apply even if broad terms are used if a person of ordinary skill would understand the term to have a sufficiently definite meaning as the name for structure. See MPEP 2181 I.A. But optical element is too wide of a class, such that it is not really structural at all. Examples of optical elements could be lenses, prisms, mirrors, fibers, waveguides, LEDs, lasers, photodetectors, gratings, etalons, interferometers, splitters, collimators, solitons…and the list goes on. These things do vastly different things in different ways. Because an optical element is such a broad term it is not a sufficiently definite name for structure such that 112(f) does not apply. Adding “spectrally dispersive” is just specifying a property of the element and does not sufficiently add to the structure to make it a definite name for structure. For example, as listed below, the specification gives many alternatives for the dispersive optical element. The term is further modified by function, “introduces a change in time duration of received pulses responsive to both the amount of spectral bandwidth modification provided by the nonlinear optical waveguiding structure and the amount of spectral dispersion provided by the spectrally dispersive optical element,” and is not modified by other structure. The three prong test is met and 112(f) is invoked. Note that 112(f) is not invoked for claims 27 and 36. These claims further claim the structure of the optical element.


Output (all claims)
The “output” does not use the word means and thus is presumed to not invoke 112(f). Additionally, this term is deemed to merely cover a broad class of structures that identify the structures by their function, outputting a signal. The claimed function is likewise merely outputting pulses that have gone through the other elements. There is no special structure that performs such a function—any generic structure that could be considered an output will perform 

Controller (claims 26 and 32)
The limitation does not use the words “means for” but it instead uses the word “controller.” “Controller” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means.  The term is further modified by functional language, “for varying the gain of the amplifier.” The term is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
While a “controller” might not at first blush appear to be the typical nonce word, the Board has held in several informative decisions that a “processor” for performing a function invokes 112(f), as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative).1 The examiner finds that a controller at least analogous to a processor. Indeed, as discussed below, a computer is actually what is being invoked when using controller. Additionally, the Board has previously held in a routine opinion that “controller” is a nonce term equivalent to means under the first prong and Ex parte Firra, No. 2020-000542 (PTAB Jan. 31, 2020) (non-precedential). 
As 112(f) is invoked we look to the specification for corresponding structure that performs the function. The claim limitation covers this plus equivalents. A controller per the specification may include a processing unit and user interface such as keyboard mouse and display. Col. 17 lines 21-27. When a means plus function limitation is computer implemented it also requires an algorithm for performing the function. The controller may vary gain of the amplifier by controlling the optical power emitted from pump sources of the amplifier by controlling their current supply. Col. 18 lines 42-53. Again, equivalents are also covered. 

Changing Amount of Spectral Bandwidth Modification and/or Spectral Dispersion
The following claims have similar limitations and are analyzed together:
23. The laser system of claim 21, wherein the system is configured such that one or both of the amount of spectral bandwidth modification or the amount of spectral dispersion can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
30. The laser system of claim 21, wherein the system is configured such that the amount of spectral bandwidth modification can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
31. The laser system of claim 30, wherein the amount of spectral bandwidth modification is selectively changed by selectively changing an amount of self-phase modulation provided by the nonlinear optical waveguiding structure.

35. The laser system of claim 21, wherein the system is configured such that both of the amount of spectral bandwidth modification and the amount of spectral dispersion can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.

In these the term “means” is not used but “the system is configured” to perform functions. but the element does not provide any particular structure. This is no more than a substitute for the term means, as if the claim read “the system comprising means for” doing the function. Each is modified by function—selectively changing the amount of spectral bandwidth modification and/or the amount of spectral dispersion. There is no further structure in these claims for performing this function. The three prong test is met and 112(f) is invoked. The above also applies to dependent claim 24. Note that claims 25 and 34 do not invoke 112(f) because they additionally include structure for performing the functions in the claim, the variable optical attenuator and the tunable grating, failing prong three. 
As 112(f) is invoked we look to the specification for corresponding structure that performs the function. The claim limitation covers this plus equivalents. Depending on the claim, there are two functions here: selectively changing the amount of spectral bandwidth modification and selectively changing the amount of spectral dispersion.

As to selectively changing the amount of spectral dispersion, this may be done by tuning the grating, when a grating is the spectrally dispersive optical element. See col. 24 lines 4-30. Alternatively, one might even switch out to a different spectrally dispersive element having a different dispersion value. See col. 26 lines 22-37.

Claim Objections - Warning
Applicant is advised that should claim 22 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only difference the examiner sees in the claims is the hyphen in “self-phase” of claim 29.


Claim Rejections - 35 USC § 251
Claims 21-37 are rejected under 35 U.S.C. 251 because the reissue declaration does not sufficiently identify a claim being broadened. “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” MPEP 1414 II. Applicant may merely append to the current error statement “Claim 1 is being broadened by the inclusion of the new claims.”  The error statement itself is sufficient in indicating the error that the original patent did not have claims to laser systems. 
Claims 21-37 are additionally rejected under 35 U.S.C. 251 because the statute precludes the introduction of new matter in a reissue application. New matter is included as in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 requires “comprising a tunable grating for said selectively changing of the amount of spectral bandwidth modification.” It is believed that this is a mistake, because the tunable grating is only described in the specification for changing the spectral dispersion, not the spectral bandwidth. For example, see col. 24 lines 4-30, or col. 26 lines 22-37. The claim as written is not supported, and if it is applicant should point out precisely in the specification where this is described.2 The claim as written also lacks antecedent basis as parent claim 33 only provides for selectively changing the amount of spectral dispersion and time duration. Both of these problems would be corrected if applicant changed this portion of claim 34 to read 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, 27, 29, and 36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO 2009/101379 to Clowes et al., or alternatively under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2011/0007760 (“Clowes”).3
Regarding claim 21:
A laser system configured for providing output pulses, comprising: 
a pulsed laser source for providing pulses; 


a nonlinear optical waveguiding structure downstream of the pulsed laser source for providing spectral bandwidth modification of pulses; 
Fiber amplifier 18 is downstream of the pulse source and provide spectral broadening by self-phase modulation, i.e. it is a nonlinear structure. [0053]; p. 9 lines 9-15. A fiber amplifier is an example of the corresponding structure from the specification as discussed in the 112(f) section above.

a spectrally dispersive optical element downstream of the nonlinear optical waveguiding structure, where the spectrally dispersive optical element introduces a change in time duration of received pulses responsive to both the amount of spectral bandwidth modification provided by the nonlinear optical waveguiding structure and the amount of spectral dispersion provided by the spectrally dispersive optical element; and 
Compressor 16 is downstream of the nonlinear waveguiding structure. It may be a fiber Bragg grating or a grating pair, which are each an example of the corresponding structure from the specification as discussed in the 112(f) section above. [0053]; p. 9 lines 9-15. It reduces the time duration of the received pulses, see Clowes claim 1. The element is a grating, so the change in time duration will necessarily be responsive to its own properties, i.e. “the amount of spectral 

an output for outputting pulses having a time duration that is responsive to the change in time duration.
The system is a source of pulses, title, therefore there is necessarily some output for outputting the pulses that are produced after element 16, the arrow to the right of Fig. 5. Fig. 6 and [0054], p. 9 lines 17-21 shows output spectra. 

22. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self phase modulation.
29. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self-phase modulation.
Fiber amplifier 18 provides spectral broadening by self-phase modulation. [0053]; p. 9 lines 9-15.

36. The laser system of claim 21, wherein the spectrally dispersive optical element comprises a grating.
27. The laser system of claim 36, wherein the grating comprises a fiber Bragg grating.
Compressor 16 may be a fiber Bragg grating. [0053]; p. 9 lines 9-15.

s 21, 22, 29, 36, and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Strickland and Mourou, Compression of Amplified Chirped Optical Pulses, Optics Communications, vol. 56 no. 3 (Dec. 1, 1985) (“Strickland”).
Regarding claim 21:
A laser system configured for providing output pulses, comprising: 
See Strickland Abstract, Fig. 1.

a pulsed laser source for providing pulses; 
The mode-locked Nd:YAG laser of Fig. 1 provides pulses. P. 219 right col. 

a nonlinear optical waveguiding structure downstream of the pulsed laser source for providing spectral bandwidth modification of pulses; 
The pulses go into a passive fiber. This was an example of corresponding structure via 112(f) as discussed above. Strickland further states that “The pulse is linearly chirped in the fiber by the combination of group velocity dispersion and self-phase modulation.” P. 219 left col. A person of ordinary skill in the art would understand that a pulse linearly chirped via self-phase modulation would undergo spectral bandwidth modification. Indeed the ‘135 patent’s nonlinear optical waveguiding structure performs spectral bandwidth modification via self-phase modification. 

a spectrally dispersive optical element downstream of the nonlinear optical waveguiding structure, where the spectrally dispersive optical element introduces a change in time duration of received pulses responsive to both the amount of spectral bandwidth modification provided by the nonlinear optical waveguiding structure and the amount of spectral dispersion provided by the spectrally dispersive optical element; and 
Fig. 1 shows a double grating compressor, i.e. a grating pair downstream of the nonlinear optical waveguiding structure. A grating pair was an example of the corresponding structure via 112(f) as discussed above and are a spectrally dispersive element. The grating pair compresses the pulse down to a 1.5 ps pulse width, i.e. it introduces a change in the time duration of the received pulses. The element is a grating, so the change in time duration will necessarily be responsive to its own properties, i.e. “the amount of spectral dispersion provided by” itself, and also the change in time duration will necessarily be responsive to whatever bandwidth modification has previously been provided.

an output for outputting pulses having a time duration that is responsive to the change in time duration.
There is an output at the arrow going down out of the system in Fig. 1.

22. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self phase modulation.
29. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self-phase modulation.
“The pulse is linearly chirped in the fiber by the combination of group velocity dispersion and self-phase modulation.” P. 219 left col.

36. The laser system of claim 21, wherein the spectrally dispersive optical element comprises a grating.
Strickland uses a double grating compressor. Fig. 1.

37. The laser system of claim 21, wherein optical output pulses provided by the laser system have a temporal time duration of no less than 1 ps and no greater than 1 ns.
Strickland’s output pulsewidth is 1.5 ps. P. 220 right col. 

Claims 21-23, 29, 33, 34, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0159137 to Shah (“Shah”).
21. A laser system configured for providing output pulses, comprising: 
Shah is a pulsed laser system. Title.

a pulsed laser source for providing pulses; 
A pumped gain medium is within an optical resonator to produce pulses at 210. [0057]. A person of ordinary skill would understand this to be a laser source.

a nonlinear optical waveguiding structure downstream of the pulsed laser source for providing spectral bandwidth modification of pulses; 
Fiber amplifier 230 is downstream of the source 210. [0059]. A fiber amplifier was an example of the corresponding structure in the 112(f) discussion above. The amplifier is nonlinear and introduces self-phase modulation, which provides spectral bandwidth modification. [0059],[0061].

a spectrally dispersive optical element downstream of the nonlinear optical waveguiding structure, where the spectrally dispersive optical element introduces a change in time duration of received pulses responsive to both the amount of spectral bandwidth modification provided by the nonlinear optical waveguiding structure and the amount of spectral dispersion provided by the spectrally dispersive optical element; and 
A grating compressor 240 is downstream of the nonlinear optical waveguiding structure. [0060]. This is a spectrally dispersive optical element and a grating is an example of the corresponding structure in the 112(f) discussion above. The grating introduces a change in the time duration of the received pulses. [0060], [0062]. The element is a grating, so the change in time duration will necessarily be responsive to its own properties, i.e. “the amount of spectral dispersion provided by” itself, and also the change in time duration will necessarily be responsive to whatever bandwidth modification has previously been provided.

an output for outputting pulses having a time duration that is responsive to the change in time duration.
The system necessarily has an output. For example figure 1 shows a beam being emitted onto a target. 

22. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self phase modulation.
29. The laser system of claim 21, wherein the nonlinear optical waveguiding structure provides spectral bandwidth modification via self-phase modulation.


23. The laser system of claim 21, wherein the system is configured such that one or both of the amount of spectral bandwidth modification or the amount of spectral dispersion can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
33. The laser system of claim 21, wherein the system is configured such that the amount of spectral dispersion can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
34. The laser system of claim 33, comprising a tunable grating for said selectively changing of the amount of spectral [dispersion].
In Shah the dispersion of the grating 240 is selectively changed by translating the gratings in a grating pair, i.e. tuning a tunable grating. [0064]-[0077]. Changing the dispersion changes the pulse width, therefore it can be said that the pulse width is tunable by changing the dispersion.

36. The laser system of claim 21, wherein the spectrally dispersive optical element comprises a grating.
Shah’s element 240 is a grating.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clowes in view of in view of US 2006/0139740 to Korolev et al. (“Korolev”).
30. The laser system of claim 21, wherein the system is configured such that the amount of spectral bandwidth modification can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
31. The laser system of claim 30, wherein the amount of spectral bandwidth modification is selectively changed by selectively changing an amount of self-phase modulation provided by the nonlinear optical waveguiding structure.
Clowes does not disclose selectively changing the spectral bandwidth or self-phase modulation to selectively change the downstream pulses. Korolev describes a pulsed laser system which undergoes self-phase modulation and dispersion compensating fibers. Korolev explains that self-phase modulation affects the pulse width and also that self-phase modulation depends on power and thus may be controlled by varying the gain in a fiber amplifier. [0036]. It would have been obvious to provide such self-phase modulation control to appropriately control the pulses as desired, as taught by Korolev. 

24. The laser system of claim 31, wherein the non-linear optical waveguiding structure comprises a length of passive optical waveguide.
Clowes discloses in a different embodiment of Fig. 9 that there may additionally be a passive optical fiber 42 between the seed source and the compressor that provides the spectral broadening via self-phase modulation. [0062].

25. The laser system of claim 24, comprising a variable optical attenuator for changing the self phase modulation introduced by the passive optical waveguide and hence the amount of spectral bandwidth modification, thereby allowing the time duration of output pulses from the laser system to be varied.
Korolev additionally teaches in [0036] that there may be a variable optical attenuator that controls the gain of a signal entering a nonlinear fiber, controlling the self-phase modulation. It would have been obvious to include such an element for the same reason as to include Korolev’s other teachings as discussed above.

Claims 26, 30-32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah in view of in view Korolev.
26. The laser system of claim 21, wherein the non-linear optical waveguiding structure comprises an optical amplifier, and wherein the laser system comprises a controller for varying the gain of the amplifier, thereby controlling the amount of self phase modulation and the amount of spectral bandwidth modification so as to allow the time duration of output pulses from the laser system to be varied.
30. The laser system of claim 21, wherein the system is configured such that the amount of spectral bandwidth modification can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
31. The laser system of claim 30, wherein the amount of spectral bandwidth modification is selectively changed by selectively changing an amount of self-phase modulation provided by the nonlinear optical waveguiding structure.
32. The laser system of claim 26, wherein said optical amplifier comprises an optical fiber amplifier.
Regarding claims 26 and 32, Shah discloses that the nonlinear optical waveguiding structure 230 is a fiber amplifier. [0059]. Shah does not disclose selectively changing the spectral bandwidth or self-phase modulation to selectively change the downstream pulses. Shah does, however, recognize that self-phase modulation causes the pulse width to change. [0063]. Shah additionally provides a controller for controlling various components in the system, so it would be natural to use that controller to control any of the other components.
Korolev describes a pulsed laser system which undergoes self-phase modulation and dispersion compensating fibers. Korolev explains that self-phase modulation affects the pulse width and also that self-phase modulation depends on power and thus may be controlled by varying the gain in a fiber amplifier. [0036]. It would have been obvious to provide such self-phase modulation control to appropriately control the pulses as desired, as taught by Korolev. Again, the person of ordinary skill would have naturally used the controller that is already present in Shah to control the gain in this way. 

35. The laser system of claim 21, wherein the system is configured such that both of the amount of spectral bandwidth modification and the amount of spectral dispersion can be selectively changed so as to selectively change the time duration of the pulses downstream of the spectrally dispersive optical element, thereby providing a tunable pulse width laser system.
As noted above Shah suggests changing dispersion and Korolev suggests changing the self-phase modulation, each resulting in a change in time duration. Each is disclosed and/or obvious, therefore it is likewise obvious to do both as an additional means of pulse width control.

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah.
27. The laser system of claim 36, wherein the grating comprises a fiber Bragg grating.
Shah describes gratings, but not fiber gratings. Shah however is open to using any type of dispersive element that was known in the art or was even yet to be discovered. [0073]. The examiner takes Official Notice that fiber Bragg gratings were known in the art at the time of the invention (indeed, Shah uses them for other parts of the system, [0057]). It would have been obvious to use a fiber Bragg grating rather than Shah’s bulk gratings as a simple substitution of one known element for another to yield predictable results. MPEP 2143 I.B. Shah differs from the claim in using bulk gratings rather than fiber gratings, but fiber gratings were known in the art. Shah further states that any substitution may be made. The result of such a substitution would have been predictable as anyone of ordinary skill would have understood how fiber Bragg 

37. The laser system of claim 21, wherein optical output pulses provided by the laser system have a temporal time duration of no less than 1 ps and no greater than 1 ns.
Shah generally describes femtosecond pulses, which are outside the claimed range. However, Shah further discloses that the system may utilize pulse widths “up to 1000 fs”, i.e. 1 ps, and even other values outside of this range. [0080]. The claimed and prior art ranges touch (up to 1 ps and no less than 1 ps), which is enough for a prima facie case of obviousness. See MPEP 2144.05. A person of ordinary skill would additionally recognize that different pulse widths may be useful for different applications, and that the pulse width can be altered by several factors. Shah clearly suggests that the pulse width is altered by both self-phase modulation and dispersion in the system, and a person of ordinary skill would additionally understand it would be affected by the properties of the original pulses from source 210. A skilled artisan would therefore have modified the pulses as needed to fit their particular application. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Shah or Clowes in view of US 2007/0091940 to Jameson (“Jameson”).
28. The laser system of claim 21, wherein said spectrally dispersive optical element increases the time duration of received pulses.
Neither of Shah nor Clowes disclose that the spectrally dispersive optical element increases the time duration of pulses, as in both it is called a compressor. Jameson describes a system for generating short laser pulses and includes a dispersion controlling element that can 

Other Pertinent Art
US 2006/0119855 to Li describes a laser system with pulsed laser source 100, self-phase modulation medium 104, and dispersive element 108. It would also appear to be applicable against many of the claims.
US 2004/0005153 to Watanabe describes a laser system with pulsed source, self-phase modulation medium 4, and dispersive element 6. [0027]-[0029]. It would also appear to be applicable against many of the claims.
US 2002/0141027 to LaGasse et al. describes a tunable pulse width laser, but does not operate at all like the ‘135 patent, with no mention of dispersion or nonlinear effects.
US 8,189,971 to Vaissie et al. describes a tunable pulse width laser that includes a grating for dispersion compensation, i.e. a dispersive optical element. Col. 12 lines 40-51 (tunable pulse 
US 2002/0071454 to Lin uses a tunable grating 180 for dispersion control in a pulsed laser system. This is not said to be for tuning the time duration however and the reference further teaches that self-phase modulation is not desired for bandwidth modification. 
US 2004/0114857 to Yan et al. provides a tunable pulse width by varying dispersion via tunable dispersion element 212, which is a tunable fiber Bragg grating. [0021]. Yan does not desire using nonlinear effects however, and in fact would seem to teach away from their use as they are called degrading. [0003].
US 6,574,036 to Raoult et al. provides tunable time profile of pulses but does not use any nonlinear medium.
It is noted that chirped pulse amplification (“CPA”), subject of the 2018 Nobel Prize in Physics awarded to Strickland and Mourou for work done in the 1980s, was clearly not invented by the inventors of the ‘135 patent. Indeed, the ‘135 patent appears to distinguish it. Col. 16 line 59 to col. 17 line 11. However, the ‘135 patent suggests that CPA does not involve any nonlinear phenomenon, which is not the case according to Strickland and Mourou. See rejection above; see also The Nobel Committee for Physics, Groundbreaking Inventions in Laser Physics at 7 (Oct. 2, 2018) (“The pulse was linearly chirped (see Figure 4) in the fibre by group velocity dispersion and self-phase modulation . . . .”). A person of ordinary skill would have understood that this causes spectral bandwidth modification. See U.S. 6,650,466 to Wise et al., col. 1 lines 7-13. (“Pulse compression is an established technique for generating optical pulses shorter than those produced directly by lasers or amplifiers. Most commonly, additional bandwidth is generated by self-phase modulation (SMP) as the pulse propagates nonlinearly in an optical fiber. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://www.uspto.gov/patents-application-process/check-filing-status-your-patent-application 




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.
        2 Applicant’s statement of support under 37 CFR 1.173 from its 1/23/2020 amendment is not helpful as the cited col. 7 lines 9-47 do not refer to any tunable grating at all.
        3 The references are an international application publication and the U.S. application publication of the corresponding national stage application, therefore they have the same disclosure. For completeness both rejections are applied, as (a) and (e) may potentially have different dates and effects. Paragraph citations are to the U.S. document, while page/line citations are to the WO document. While the inventors are also inventors of the ‘135 patent, the presence of current inventor Paulo Almeida means the references are by “others” or “another” per the statute. See MPEP 2132 III.; 2136.04. Clowes is also used in rejections under 35 U.S.C. 103 below. Note that section 103(c) is potentially applicable against the U.S. reference if applicant can provide the appropriate statement, but not the WO reference, as by its terms 103(c) does not apply to 102(a)-type references. See MPEP 2146.